Citation Nr: 0917949	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation, including as secondary to the service-connected 
diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee with foreign 
object (also referred to herein simply as a right knee 
disability), for the period from July 19, 2006 until July 25, 
2008.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 until June 
1971, including a tour of duty in the Republic of Vietnam 
from May 1969 until April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The record reflects that during the pendency of the appeal, 
the RO granted a temporary total evaluation for surgery of 
the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  This temporary total evaluation is effective from July 
25, 2008 until August 31, 2009.  Applicable law mandates that 
when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  In the present case, beginning July 25, 2008, the 
Veteran received the maximum 100 percent benefit available.  
Thus, for that period, there remain no allegations of errors 
of fact or law for appellate consideration.  

Beginning September 1, 2009, the RO tentatively assigned a 30 
percent evaluation, the minimum rating for post-operative 
knee replacement under Diagnostic Code 5055; however, the RO 
clearly noted the Veteran's rating would be assigned after a 
reexamination of the Veteran.  This could raise the 
possibility that the Veteran may disagree with the rating 
that would ultimately be assigned in September 2009.  
However, as the severity of the Veteran's right knee as of 
September 2009 is unknown, there is no allegation of error of 
fact or law for appellate consideration at this time.  It is 
simply too early to determine whether or not a rating in 
excess of the placeholder 30 percent evaluation as of 
September 2009 is warranted.  Accordingly, the Board does not 
have jurisdiction to review the appeal and this claim will be 
dismissed.  The Veteran will have the ability to file a new 
Notice of Disagreement, if he chooses, after the new rating 
is implemented. 

The record reflects that after the Veteran received notice of 
a September 2007 rating decision that granted his claims for 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, he expressed disagreement with 
the effective date of the grant.  The RO in a November 2007 
letter sought clarification of the notice of disagreement.  
The Veteran did not respond to this letter and accordingly, 
these issues are not presently before the Board for appellate 
review.  38 C.F.R. § 19.26 (c)(2) (2008).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's 
atrial fibrillation was incurred in or aggravated by active 
service.

2.  The evidence does not demonstrate that the service-
connected diabetes mellitus or hypertension caused or made 
worse the atrial fibrillation.

3.  The Veteran's degenerative joint disease of the right 
knee with foreign object is not productive of limitation of 
flexion to 30 degrees.

4.  The Veteran's degenerative joint disease of the right 
knee with foreign object is productive of limitation of 
extension of the knee to 10 degrees for the period from 
September 16, 2006 until June 10, 2008, and warrants a 
separate compensable evaluation.

5.  The Veteran's degenerative joint disease of the right 
knee with foreign object is not productive of slight 
recurrent subluxation or lateral instability of the knee to 
warrant a separate compensable evaluation.

6.  The Veteran's degenerative joint disease of the right 
knee with foreign object is not productive of ankylosis, or 
cartilage, semilunar, dislocated with frequent episodes of 
locking pain and effusion in the joint, impairment of the 
tibia and fibula, or genu recurvatum.

7.  The Veteran was granted a temporary total rating for knee 
arthroplasty of the right knee, which became effective on 
July 25, 2008.

8.  The Veteran's claim concerning an increased evaluation as 
of September 1, 2009, is not ripe for appellate review.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for atrial 
fibrillation have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee disability, manifested by 
limitation of flexion, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2008).

3.  A separate 10 percent evaluation is warranted for 
limitation of extension of the Veteran's service-connected 
right knee disability, for the period September 16, 2006 
until June 10, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2008); See 
VAOPGCPREC 9-2004 (September 17, 2004).  

4.  The claims concerning entitlement to an increased 
evaluation for the right knee for the period from for a July 
25, 2008 until August 31, 2009, and for the period beginning 
September 1, 2009 are dismissed.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997) (dismissal is the proper remedy to 
employ when an appeal has become moot).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, during the pendency of the appeal, the U.S. 
Court of Appeals for Veterans Claims held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2006, July 2006, August 
2006, October 2006, May 2008 and September 2008 that fully 
addressed all notice elements.  The May 2008 letter 
specifically addressed the requirements of Vazquez-Flores v. 
Peake and the claim was subsequently readjudicated in October 
2008 and January 2009 Supplemental Statements of the Case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and a medical article in support of his 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in May 2008, July 2008, 
September 2008 and January 2009 that he had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for atrial fibrillation, 
and specifically argues it is a result of his service-
connected diabetes mellitus.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Although some recent medical records fail to reflect current 
objective findings of atrial fibrillation, the records 
clearly include private and VA records that demonstrate 
atrial fibrillation confirmed by electrocardiogram during the 
pendency of the appeal.  For example an August 2004 private 
record noted the Veteran had atrial fibrillation confirmed by 
electrocardiogram.  Similarly, a January 2005 record 
concluded with a diagnosis of atrial fibrillation, 
intermittent.  Thus, the Veteran has a current disability of 
atrial fibrillation. See McClain v. Nicholson, 21Vet. 
App. 319 (2007)(finding that the requirement for a current 
disability is satisfied if the claimant has a disability at 
the time a claim was filed or at any time during the pendency 
of the appeal, even if the disability resolves prior to the 
Secretary's adjudication of the claim).  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of any heart condition, 
including atrial fibrillation.  In fact, on the June 1971 
report of medical history the Veteran denied a history of 
pain or pressure in the chest, palpitation or pounding heart, 
or high or low blood pressure.  Similarly, the June 1971 
examination performed in connection with the Veteran's 
separation from service described the heart as normal.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical records linked the atrial fibrillation to any 
event or incident of service.

Nor is there any evidence of continuity of symptomatology.  
In fact, the first diagnosis of atrial fibrillation was not 
made until August 2004, nearly 33 years after the Veteran's 
separation from service.  Similarly, the Veteran did not 
apply for service connection for the condition until January 
2006, approximately 35 years after his separation from 
service.  In other words, the time that elapsed between 
service and the beginning of treatment fail to show a 
continuity of symptomatology upon which to support a grant of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Veteran, however, contends his atrial fibrillation is 
related to his service-connected diabetes mellitus.  The law 
provides that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In the present case the Veteran has a current disability of 
atrial fibrillation and several service-connected 
disabilities, including diabetes mellitus, hypertension, 
posttraumatic stress disorder, degenerative joint disease of 
the right knee, hearing loss, bilateral carpal tunnel 
syndrome, bilateral peripheral neuropathy, tinnitus, 
osteoarthritis of the left knee, malaria and impotency.  
Although the Veteran specifically argued the atrial 
fibrillation was related to his diabetes, the Board also 
considered whether or not there was a link between the atrial 
fibrillation and any service-connected disability. 

An August 2004 private medical record noted that the Veteran 
had atrial fibrillation and indicated that the Veteran had 
developed diabetes since he had last undergone a cardiac 
catheterization.  The physician noted cardiovascular risk 
factors of age, gender, hypertension, hyperlipidemia, 
diabetes mellitus and family history.  This physician did 
not, however, provide an opinion as to the etiology of the 
atrial fibrillation.  Nor does he affirmatively link it to 
any specific risk factor.  

The Veteran submitted a January 2006 letter from a private 
physician relating the Veteran had diabetes, hypertension and 
reflux and abnormal atrial fibrillation.  The physician noted 
that potentially one of the risk factors of causing atrial 
fibrillation was diabetes which may have precipitated this 
abnormal heart rhythm.  The physician noted the Veteran was 
under going treatment and care for heart rhythm and indicated 
the diabetes may have been a previous factor to the 
development of the abnormal rhythm.  

The Veteran was afforded a VA examination in July 2006 to 
asses whether or not there was a relationship between the 
diabetes and the atrial fibrillation.  The examiner reviewed 
the claims file and considered the Veteran's complaint of 
palpitations and lightheadedness.  The Veteran treated with 
medication.  He denied prior hospitalization or surgery, 
prior history of cardiac trauma, or history of congestive 
heart failure.  There was no cardiac neoplasm or radio 
frequency ablation.  He described intermittent arrhythmias 
lasting minutes or less and occurring monthly.  There were no 
episodes of arrhythmia documented by electrocardiogram or 
holter monitor during the past year.  He did not use a 
pacemaker or automatic implantable 
cardioverter/defibrillator.  

Clinical examination reflected no evidence of congestive 
heart failure and cardiac, respiratory and peripheral edema 
examinations were normal.  The diagnosis was atrial 
fibrillation, asymptomatic, well controlled on medication.  
The examiner concluded that he could not provide an opinion 
as to the relationship between diabetes and atrial 
fibrillation without resort to speculation.  The examiner 
indicated that in most cases atrial fibrillation was cased by 
coronary artery disease; however, the Veteran had diabetes 
and hypertension and there was no way to say for sure whether 
the Veteran had coronary artery disease and furthermore he 
was unable to say the conditions led to coronary artery 
disease without resorting to speculation.  The examiner 
indicated there was no proof that the diabetes mellitus and 
hypertension and atrial fibrillation were related.  There was 
also no evidence suggesting a relationship between the 
diabetes and atrial fibrillation in the service or VA 
records.  

The Veteran was provided a VA examination in connection with 
his service-connected diabetes mellitus in August 2007.  The 
examiner considered the Veteran's complaints, including the 
Veteran's report of cardiac arrhythmia for about two years.  
The Veteran indicated he was placed on medication and had no 
subsequent cardiac events or symptoms.  A coronary angiogram 
2 years prior to the examination was negative, as was a prior 
treadmill test.  After examining the Veteran the examiner 
concluded the Veteran had diabetes mellitus, type 2, probably 
meeting the criteria for metabolic syndrome and complications 
of impotency, mild diabetic neuropathy and carpal tunnel 
syndrome.  The examiner did not indicate the complaints of 
arrhythmia were related to the diabetes. 

In sum, the only evidence in support of the claim is the 
January 2006 private physician's report.  However, the 
private physician indicated that the diabetes was one of many 
risk factors and "may" have precipitated the atrial 
fibrillation.  Similarly, the examiner indicated that while 
diabetes and hypertension could result in coronary artery 
disease, in the present case, he could not provide an opinion 
without resort to speculation.  In other words, neither 
record affirmatively linked the atrial fibrillation to the 
diabetes mellitus or hypertension.  Rather, both records 
indicate that such a relationship could be possible.  The law 
has recognized in this regard that service connection may not 
be based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that Veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the Veteran held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

The possibility of a relationship between atrial fibrillation 
and hypertension has been raised by statements and medical 
articles submitted by the Veteran.  The Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the Veteran's 
service, his diagnosed disabilities and his currently 
demonstrated atrial fibrillation.  These articles and 
excerpts proffered by the Veteran and the appellant are not 
regarded as helpful as not one of them applies the specific 
facts to this specific case. Sacks v. West, 11 Vet. App. 314, 
317 (1998).

Although the Board does not doubt the Veteran's belief that 
his diabetes mellitus caused his atrial fibrillation, the 
Veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, none of the records suggest a 
relationship between the atrial fibrillation and any of the 
other service-connected disabilities.  Accordingly, service 
connection on a secondary basis is not warranted.

In sum, without evidence of a nexus linking the atrial 
fibrillation to either service or a service-connected 
disability, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation

The Veteran seeks an increased evaluation for his 
degenerative joint disease of the right knee.  The RO granted 
service connection for a foreign object in the right knee, 
residual of a right knee injury in a July 2005 rating 
decision.  At that time a noncompensable evaluation was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5260.  The Veteran subsequently underwent a VA examination 
and the RO increased the evaluation to 10 percent, pursuant 
to an August 2005 rating decision.  In a statement received 
at the RO on July 19, 2006, the Veteran argued his right knee 
had gotten worse and the 10 percent evaluation no longer 
accurately reflected the severity of his disability.  

As noted above, during the pendency of the appeal, the 
Veteran applied for a temporary total evaluation for a total 
knee arthroplasty surgery and convalescence under 38 C.F.R. 
§ 4.30.  The RO granted a 100 percent evaluation for the 
total knee arthroplasty surgery in an October 2008 rating 
decision.  The 100 percent evaluation is effective from July 
25, 2008 until August 31, 2009.  The RO has temporarily 
assigned a 30 percent evaluation, effective September 1, 
2009; however, they indicated that this evaluation would be 
contingent upon a new examination of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  In the present case, 
however, there remains no controversy to adjudicate for the 
period from July 25, 2008 until August 31, 2009 as the 
Veteran is in receipt of the maximum benefit available.  See 
A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the appeal as 
to the issue of entitlement to an increased evaluation for 
the right knee for the period from July 25, 2008 until August 
31, 2009 is dismissed as moot. See Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997) (dismissal is the proper remedy to 
employ when an appeal has become moot).

Similarly, as explained in the introduction, to the extent to 
which the Veteran seeks an increased evaluation as of 
September 1, 2009, this appeal is not yet ripe for appellate 
consideration.  Specifically, the rating may change depending 
upon the reexamination of the Veteran.  Accordingly, this 
appeal is dismissed and the Veteran may appeal the new rating 
once it is implemented in September 2009.

Accordingly, the only issue before the Board is whether the 
Veteran is entitled to an evaluation in excess of 10 percent 
for the period from July 19, 2006, the date of receipt of the 
claim, until July 25, 2008, the effective date of the 
temporary total rating.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the Veteran's residuals of a right knee 
injury were most recently evaluated under Diagnostic Codes 
5299-5260.  Diagnostic Code 5299 indicates the disability is 
not listed in the Schedule for Rating Disabilities and it has 
been rated by analogy under a closely related disease or 
injury. 38 C.F.R. §§ 4.20, 4.27.  In the present case, the 
degenerative joint disease of the right knee was rated by 
analogy as limitation of flexion of the leg under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, a 
10 percent evaluation is warranted when flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted when 
flexion is limited to 30 degrees and a 30 percent evaluation 
is warranted when flexion is limited to 15 degrees.  The 
Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.

Under VAOPGCPREC 23-97, the Veteran may also be assigned 
separate ratings for arthritis with limitation of motion 
under Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997).  A 
knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and a maximum 30 percent when severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim for an increased evaluation and the appeal will be 
denied.

A May 31, 2006 letter from a private physician related the 
Veteran had severe knee osteoarthritis with metallic foreign 
body in the soft tissue of the distal thigh.  The 
osteoarthritis was moderate to severe with severe 
tricompartmental osteoarthritis. He took daily anti-
inflammatory medication and periodic injections of steroid 
and lidocaine and would require knee replacement in the 
future.  

The Veteran underwent a VA examination in September 16, 2006.  
The examiner considered the Veterans complaints of knee pain.  
The Veteran indicated he treated with medication, brace and 
injections.  He denied use of an assistive aid.  There were 
no constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  The Veteran was able to stand for 15-
30 minute and able to walk more than 1/4 mile but less than 1 
mile.  There was no deformity or instability.  There was 
giving way and pain.  There was stiffness but no weakness. 
There was no episode of dislocation or subluxation and no 
locking episode. There was repeated effusion.  There was no 
flare-up.  

Clinical examination reflected the Veteran ambulated with a 
limp that favored the right knee.  There was active flexion 
from 10 to 70 degrees.  There was painful motion from 60-90 
degrees.  Passive motion was from 10-130 degrees with pain 
beginning at 60 degrees.  There was motion against strong 
resistance from 10-120 degrees with pain beginning at 50 
degrees.  There was additional limitation of motion with 
repeated use.  This motion was from 10-80 degrees. There was 
no loss of bone or inflammatory arthritis or joint ankylosis.  
There was crepitus and painful movement.  There was no 
evidence of bumps consistent with Osgood Schlatters disease.  
There was no mass behind the knee.  There were clicks and 
snaps and grinding.  There was no instability.  No evidence 
of patellar or meniscus abnormality.  There was tenderness 
along the medial aspect of the joint.  A September 2006 x-ray 
of the knee concluded with osteoarthritis with joint 
effusion, no additional acute osseous abnormality.  The 
concluding diagnosis was right knee severe osteoarthritis.  
The knee resulted in mild limitation on shopping and 
recreation, a moderate effect on chores and severe effect on 
exercise and sports.  The knee had no effect on traveling, 
bathing, feeding, dressing, toileting and grooming.  

A June 10, 2008, private medical record noted complaints of 
pain in the knee with activities of daily living.  He 
reported prior treatment with injections and indicated he had 
a prior medial meniscectomy of the right knee.  Clinical 
examination showed 0-120 degrees motion of the bilateral 
knee.  Varies alignment of the right was noted. There was no 
instability.  Lachman's was negative. There was no anterior 
or posterior drawer sign.  No instability with abduction or 
adduction stress testing with the knee flexed or extended.  
No posterior lateral instability or significant effusion was 
noted.  There was significant patella femoral crepitus.  
There was tenderness of the lateral joint aspect and medial 
joint aspect of the right knee.  The diagnosis was end stage 
osteoarthritis lateral joint compartment right knee. 

Other VA and private treatment records demonstrated treatment 
for the right knee and complaints of burning, pain, and 
locking; however, these records did not provide findings 
which could be applied to the Schedule for Rating Criteria.  
The law requires that VA ascertain the severity of a disorder 
by competent evidence, measured by specific rating criteria. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the Veteran's 
knee is not warranted under Diagnostic Code 5260.  The 
evidence failed to show the Veteran's flexion was limited to 
30 degrees or less.  Rather, the September 16, 2006 VA 
examination reflected motion to 90 degrees.  The June 10, 
2008 private record found flexion to 120 degrees.  

The Board also considered whether a separate evaluation was 
warranted under Diagnostic Codes 5261.  Significantly, the 
September 16, 2006 VA examination showed motion only from 10-
90 degrees.  In other words, the Veteran's extension was 
limited to 10 degrees and warrants a separate compensable 
evaluation.  However, the June 10, 2008 private record noted 
motion from 0 to 120 degrees.  Accordingly, a separate 10 
percent evaluation is warranted for the period from September 
16, 2006 until June 10, 2008.  

The Board also considered whether a separate evaluation was 
warranted under Diagnostic Code 5257.  While the Veteran 
complained of the knee giving way when he did not use a 
brace, the medical records do not demonstrate objective 
findings of subluxation or instability.  Specifically, the 
September 16, 2006 VA examination noted no instability or 
episodes of dislocation or subluxation.  Similarly, the June 
10, 2008 private record noted no instability and found the 
drawer and Lachman's tests were negative.  Therefore, a 
separate evaluation for dislocation or subluxation is not 
warranted.

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Code pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the knee to warrant a rating under Diagnostic Code 5256, no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant a rating under Diagnostic Code 5262 for impairment of 
the tibia and fibula, no evidence of genu recurvatum 
(hyperextension) with weakness and insecurity in weight 
bearing to warrant a rating under Diagnostic Code 5263. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  
Additionally, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, to warrant a rating under Diagnostic 
Code 5258, or removal of the semilunar cartilage, to warrant 
a rating under Diagnostic Code 5259. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate and 
assigned a staged rating for the limitation of extension.  
Aside from this staged period, the Veteran's symptoms 
remained constant throughout the entire period on appeal and 
additional staged ratings are not warranted.

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999). The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra- 
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported in the July 2007 
Substantive Appeal (Form VA 9) that although his flexion did 
not meet the criteria for a higher rating, this knee 
significantly limited his daily activities.  He continued to 
argue that he was unable to deliver mail as a result of the 
knee condition and thus could not work.  However, considering 
the Veteran's symptoms in view of the established rating 
criteria reflects that the criteria for the knee appears 
adequate to rate the Veteran's complaints and symptoms.  The 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology throughout the rating period on 
appeal.  In fact, the Veteran has not alleged and the record 
does not reflect that he has any symptoms which are not 
contemplated by rating schedule.  Rather, the complaints of 
pain, limited motion and the knee giving way are all 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
5260, and 5261.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." While the Veteran reported that his knee 
caused him to be unable to work, the record does not confirm 
this.  It does not show that the Veteran has required 
frequent hospitalizations for his knee.  Additionally, the 
Veteran has not submitted evidence that his knee required 
frequent periods of time off from work.  While the Board 
acknowledges the Veteran's statements that he had to retire 
because of his knee, the Veteran has not submitted any 
evidence in support of this.  While the Board does not doubt 
that the Veteran's right knee may have required leave from 
work and factored into his decision to retire, there is 
nothing in the record which suggests that the right knee in 
and of itself markedly impacted his ability to obtain and/or 
maintain employment.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for atrial fibrillation is denied.

An evaluation in excess of 10 percent for the Veteran's 
service-connected right knee disability, manifested by 
limitation of flexion, for the period from July 2006, until 
July 25, 2008, is denied.

A separate 10 percent evaluation for the Veteran's service-
connected right knee disability, manifested by limitation of 
extension, for period from September 16, 2006 until June 10, 
2008 is granted.

The issue of entitlement to an increased evaluation for the 
right knee for the period from July 25, 2008 until August 31, 
2009 is dismissed. 

The issue of entitlement to an increased evaluation for the 
right knee for the period beginning September 1, 2009 is 
dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


